DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Laura M. Kelley on 04 February 2022.
The application has been amended as follows: 
Claim 1. (Currently Amended) A point-of-care system for discriminating a plurality of acute febrile illnesses, comprising: 
a diagnostic reagent detecting target antigens based on an aptamer; 
a diagnostic instrument detecting a Raman signal through a Raman analysis technique; 
and 
a diagnostic kit seated on a portion of the diagnostic instrument and operated based on a lateral flow method, 
wherein the diagnostic instrument includes 
a diagnostic kit seating unit configured to detect whether the diagnostic kit is placed in the diagnostic instrument and to distinguish between two different types of diagnostic kits, 

an illness analysis unit analyzing the type of acute febrile illness infected by a subject according to the detected Raman signal by determining a type of antigen and a type of illness corresponding to the antigen, and 
an output unit outputting information on the analyzed illness.

Claim 3. (Currently Amended) The point-of-care system of claim 1, wherein the diagnostic kit seating unit includes at least one of a pressure sensor[[,]] or an optical sensor

Claim 6. (Currently Amended) A point-of-care method using a system constituted by an aptamer-based diagnostic reagent, a diagnostic instrument, and a diagnostic kit for discriminating a plurality of acute febrile illnesses, comprising: 
detecting, by the diagnostic instrument detecting a Raman signal through a Raman analysis technique, that the diagnostic kit operated by a lateral flow method is placed in the diagnostic instrument, and distinguishing between two different types of diagnostic kits; 
when it is detected whether the diagnostic kit is placed, detecting the Raman signal generated by reacting a blood injected into the diagnostic kit and [[the]] a aptamer-based diagnostic reagent; 
detecting an antigen through an analysis process of the Raman signal; 

outputting information on the analyzed illness.

Claim 8. (Currently Amended) The point-of-care method of claim 6, further comprising detecting that the diagnostic kit is placed by at least one of a pressure sensor[[,]] or an optical sensor

Claim 11. (Currently Amended) The point-of-care system of claim [[6]] 11, wherein the diagnostic kit seating unit is configured to distinguish[[es]] and detect[[s]] two different types of diagnostic kits by including a first portion where the antibody detecting diagnostic kit is seated, and a second portion where the antigen detecting diagnostic kit is seated.

REASONS FOR ALLOWANCE
Claims 1-12 are allowed. 
The following is an examiner’s statement of reasons for allowance: The closest prior art to the instant application is United States Patent Application Publication US 2018/0217068 to Tabb et al. (herein Tabb) (US pre-grant publication of International Patent Application Publication WO 2016/134214 cited on IDS) and Korean Publication KR 20160047890 to Ha et al. (herein Ha) cited on the IDS (see attached Espacenet English Translation).
Tabb teaches a point-of-care system with reagents for detecting analytes bound by functionalized aptamers using surface-enhanced Raman scattering (SERS) (see [0033]), wherein the analyte is an antigen (see [0046]) and the system can detect multiple antigens associated with a variety 
Ha teaches a fluorescent reader of a medical diagnostic kit that diagnoses disease based on detection of antibodies in a sample (see [0012]) which comprises a display unit for outputting results of the analyzed sample, a tray portion wherein a diagnostic kit is seated on the tray ((see [0013]), a sensor to detect whether the diagnostic kit is seated or not, and a control unit for detecting said kit is mounted properly before supplying power (see [0019]). Ha teaches the analysis information is displayed on the display unit (i.e. visually) (see [0020]). 
Tabb and Ha fail to teach nor fairly suggest, alone or in combination, “a diagnostic kit seating unit configured to detect whether the diagnostic kit is placed and to distinguish between two different types of diagnostic kits” as recited in instant independent claim 1 or “detecting… whether the diagnostic kit operated by a lateral flow method is placed in the diagnostic instrument, and distinguishing between two different types of diagnostic kits” as recited in instant independent claim 6. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHRYN E LIMBAUGH whose telephone number is (571)272-0787. The examiner can normally be reached Monday-Thursday 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHRYN ELIZABETH LIMBAUGH/Examiner, Art Unit 1797                                                                                                                                                                                                        
/JENNIFER WECKER/Primary Examiner, Art Unit 1797